The opinion of the court was delivered
Per Curiam.
This workmen’s compensation case is here by reason of a dissent in the Appellate Division. The petitioner claimed that he sustained a heart injury as the result of two specific accident episodes. The fundamental issue was the factual one of the actual occurrence of the episodes, the resolution of which depended upon whether the petitioner him*248self or respondent’s witnesses were to be believed. The Division of Workmen’s Compensation found in petitioner’s favor. On appeal, the County Court, after the requisite trial de novo on the record, decided for respondent, as it could properly do. Two judges of the Appellate Division, upon the review and re-evaluation of the evidence called for by Russo v. United States Trucking Corp., 26 N. J. 430 (1958), came to the same conclusion as the County Court. We see no reason to disturb that determination.
The judgment of the Appellate Division is affirmed.
For affirmance —• Chief Justice Weintraub, and Justices Jacobs, Francis, Proctor, Hall, Sci-iettino and Haneman — 7.
For reversal — Hone.